Exhibit 10.7

EXECUTION COPY

TECHNOLOGY JOINT DEVELOPMENT

AND RIGHTS AGREEMENT

This TECHNOLOGY JOINT DEVELOPMENT AGREEMENT (“Agreement”) is made as of May 27,
2014, (the “Effective Date”) by and between SunEdison, Inc., a Delaware
corporation (“SunEdison”), and SunEdison Semiconductor Limited, a company
organized and existing under the laws of Singapore and having its registered
office at 80 Robinson Road, #02-00, Singapore 068898 (“SSL”). SunEdison and SSL
may be referred to herein individually as a “Party” and collectively as the
“Parties”.

WHEREAS, SunEdison has determined that it would be appropriate, desirable and in
the best interests of SunEdison and the shareholders of SunEdison to separate
the semiconductor business unit (the “Semiconductor Business”) from SunEdison;

WHEREAS, SunEdison and SSL have entered into the Separation Agreement, dated as
of May 27, 2014 (the “Separation Agreement”), in connection with the separation
of the Semiconductor Business from SunEdison;

WHEREAS, the Separation Agreement also provides for the execution and delivery
of certain other agreements, including this Agreement, in order to facilitate
and provide for the separation of SSL and its subsidiaries from SunEdison;

WHEREAS, SunEdison and SSL have entered into the Patent and Technology
Cross-License Agreement, dated as of May 27, 2014 (the “Cross-License
Agreement”) and the Patent and Technology License Agreement/(CCz and DCW
Technology) dated as of May 27, 2014 (the “CCz and DCW Technology Agreement”),
in connection with the separation of the Semiconductor Business from SunEdison
(the Cross-License Agreement and the CCz and DCW Agreement may be referred to
herein collectively as the “License Agreements”;

WHEREAS, the License Agreements provides each Party certain access to use and
practice Technology and Patent Rights owned and controlled by the other Party;

WHEREAS, following the separation of the Semiconductor Business from SunEdison
under the Separation Agreement, one or the other Party may share or loan certain
of its employees to the other Party for certain periods of time;

WHEREAS, following the separation of the Semiconductor Business from SunEdison
under the Separation Agreement, employees of the Parties may be sharing the same
work laboratories and/or work locations;

WHEREAS, following the separation of the Semiconductor Business from SunEdison
under the Separation Agreement, the Parties may determine to jointly undertake
specific problem solving or technology development tasks that could potentially
benefit both Parties; and

WHEREAS, the Parties desire to institute a baseline written framework for
treatment of the ownership of, and rights to, inventions, improvements, data,
technology and the like, including associated intellectual property rights, that
may arise out of the circumstances described above.



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the mutual covenants contained in
this Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, SunEdison and SSL hereby agree as
follows:

 

1. Scope of Agreement.

1.1 The Parties acknowledge and agree that this Agreement, to the extent
specifically referenced herein and without limitation, will apply to Technology
or Patent Rights related to technologies incorporated within the scope of the
License Agreements.

1.2 The Parties acknowledge and agree that this Agreement is not intended to
apply, and shall not apply, to any services provided by one Party to the other
Party pursuant to that certain Transition Services Agreement by and between the
Parties dated as of even date herewith.

 

2. General Definitions.

(a) “CCz” means continuous Czochralski crystal growth.

(b) “DCW” means diamond coated wire.

(c) “Patent” shall mean an unexpired patent(s) in any country, including all
patents that issue on all divisions, continuations, continuations-in-part,
reissues, reexaminations, or extensions, which have not been adjudicated to be
invalid or unenforceable in an unappealable or unappealed decision of the
applicable patent office or court of competent jurisdiction.

(d) “Patent Rights” means all current and future patent rights to any subject
matter claimed in or covered by a Patent.

(e) “SSL Background IP” means all Technology and Patent Rights owned or
controlled by SSL prior to the Effective Date of this Agreement including,
without limitation, the patents and patent applications identified in Exhibit A
to the Cross-License Agreement.

(f) “SunEdison Background IP” means all Technology and Patent Rights owned or
controlled by SunEdison prior to the Effective Date of this Agreement including,
without limitation, the patents and patent applications identified in Exhibit B
to the Cross-License Agreement.

(g) “Technology” means and includes all discoveries, conceptions, ideas,
improvements, enhancements and inventions (whether or not reduced to practice),
data, technologies, technical information, formulae, formulations, compositions,
materials, equipment, consumables, feedstock, hot zone design, process recipes,
operation procedures, know-how, characterization of crystal, techniques,
methods, processes, software, specifications, equipment systems and designs,
equipment and process control systems (including software), apparatus, designs,
schematics, drawings and information (whether or not same are patentable,
copyrightable, protectable as a trade secret, or otherwise susceptible to any
other form of legal protection).

 

3. Joint Development Programs.

3.1 Definitions.



--------------------------------------------------------------------------------

(a) “Joint Development Program” means a cooperative effort by SunEdison and SSL
to carry out a specific purpose, or to develop specific products or processes,
wherein such purpose or development efforts are the subject of and governed by a
Statement of Work.

(b) “Program Technology” means Technology invented, conceived or reduced to
practice in the performance of a Joint Development Program and SOW by an
employee or employees of a single Party, or by at least one employee, agent or
contractor of SunEdison and at least one employee, agent or contractor of SSL.
No SunEdison Background IP or SSL Background IP shall be deemed to be Program
Technology as a result of use of such background intellectual property in the
development of Program Technology.

(c) “Program Patent Rights” means Patent Rights that claim Program Technology.

(d) “Statement of Work” or “SOW” means a written statement of work prepared,
agreed upon and signed by each of the Parties that defines, with respect to a
specific Joint Development Program, one or more of the following elements: the
scope of the Joint Development Program, deliverables, responsibilities of the
Parties, the acceptance criteria applicable to deliverables, the fees and
payment schedule pertinent to the Joint Development Program, and any
modifications of the terms of this Agreement as they apply to the Joint
Development Program. In the event of a conflict between a signed Statement of
Work and the provisions of this Agreement, the Statement of Work shall take
precedence as to the Joint Development Program described therein.

3.2 General. From time to time during the Term, the Parties may conduct one or
more Joint Development Programs subject to the terms and conditions of this
Agreement. Each such Joint Development Program shall be the subject of a
separate Statement of Work that will reference this Agreement.

3.3 Statements of Work.

(a) Detailed plans outlining development schedules, delivery schedules,
development cost estimates, allocation and estimates of third party costs (test
laboratories, consultants and the like), specifications, features, intended
distribution channels, functional specifications, deliverables, and tasks to be
undertaken by the Parties during a Joint Development Program will be set forth
in a SOW. Each SOW may be amended from time to time only upon the mutual written
agreement of the Parties.

(b) The Parties agree to utilize commercially reasonable efforts to complete all
tasks delegated to them as set forth in a SOW and any amendments thereto. The
Parties acknowledge that Joint Development Programs will require intellectual
property, personnel and financial resources to be committed by both Parties.
Each SOW will set forth in advance and to fullest extent practical the details
on such intellectual property, personnel and financial resources to be committed
by both Parties.

3.4 Joint Development Program Management.

(a) One (1) designated employee of each Party shall act as overall project
managers (which roles are hereinafter referred to as “Project Managers”) for
his/her respective employer for work conducted by the separate Parties under a
SOW. Each Party agrees to promptly notify the other Party if, from time to time,
the then current Project Manager is replaced by a newly designated individual.
The Project Managers shall be individuals deeply familiar with the goals and the
background of the particular Joint Development Program and familiar with the
technology related thereto.



--------------------------------------------------------------------------------

(b) The duties of the Project Managers include but are not limited to
(i) coordination and scheduling of all tasks between the Parties relating to the
SOW; (ii) coordination between the Parties for supervision and management of the
tasks undertaken by each Party or its affiliates, respectively;
(iii) administration and reporting of activities under the SOW; (iv) interfacing
as a point of contact to the other Party; (v) resolving issues and disputes
regarding day-to-day work related tasks among the Parties on a reasonable and
appropriate basis; and (vi) referral to management of those issues which cannot
be resolved by the Project Managers.

3.5 Progress Reporting. Each Party shall keep the other Party fully and promptly
informed of all progress, events and matters affecting or relating to the other
activities under a SOW and shall, without delay, give all relevant information
and cooperation reasonably requested by the other Party, including without
limitation, exchange of Program Technology. Such information shall include the
furnishing on a timely periodic basis schedules and status reports covering
activities such as engineering, research and development, major procurements,
acquisition of tooling, machinery and equipment, and testing.

3.6 Program Technology and Program Patent Rights.

(a) The Parties agree that the relevant SOW will designate which Party, either
SunEdison or SSL, will be the sole owner of the Program Technology, Joint
Program Technology, Program Patent Rights and Joint Program Patent Rights
resulting from the performance of the Joint Development Program associated with
such SOW, and that such designation, subject to Section 3.6(b) below, shall be
guided in good faith by those principles and guidelines previously exercised by
the Parties in allocating ownership of Patents pursuant to the Separation
Agreement. The Parties further agree that, unless specified otherwise in the
relevant SOW and also subject to Section 3.6(b) below, such Program Technology
and Program Patent Rights will be deemed to be Licensed SunEdison IP or Licensed
SSL IP, respectively, as those terms are defined and used in the Cross-License
Agreement.

(b) Notwithstanding any provision of this Agreement or of any SOW to the
contrary, the Parties acknowledge and agree, as set forth in the CCz and DCW
Agreement, that (i) SunEdison shall, as between the Parties, be sole owner of
any and all Program Technology and resulting Program Patent Rights that are
reasonably judged by SunEdison as necessary or useful to the development,
application or use of CCz and DCW technology in any field, and (ii) use of the
Program Technology and resulting Program Patent Rights described in clause
(i) of this Section 3.6(b) shall be governed by the CCz and DCW Agreement.

3.7 Use of Program Technology and Program Patent Rights. The Parties agree that
use of the Program Technology and Program Patent Rights that result from the
performance of the Joint Development Program associated with such SOW by the
non-owning Party will be governed by the terms and conditions of the
Cross-License Agreement or the CCz and DCW Agreement, as applicable.

3.8 Background Intellectual Property. No right, title or interest in and to any
SunEdison Background IP or SSL Background IP is granted, transferred or assigned
by this Agreement, either expressly, by implication or estoppel.

3.9 Record Keeping. Each Party warrants that it will maintain and enforce
policies and procedures consistent with generally accepted best practices in the
industry to ensure that all research conducted by it or on its behalf under a
SOW shall be documented in a way that makes clear (i) the identity of each
individual involved in planning or executing any particular experimental
protocol or interpreting any particular experimental result and/or the identity
of each individual creating any document concerning the research and
development; (ii) the date that each particular experimental protocol was
executed; (iii) the date each experimental result was recorded; and (iv) the
date that any



--------------------------------------------------------------------------------

document concerning the research was created. Each Party shall maintain all
research and development notebook records related to each SOW and this Agreement
for at least twenty (20) years, but neither Party shall be obligated to maintain
such records beyond the date of the last to expire of any relevant Patent. Each
Party shall be entitled, during normal business hours and upon reasonable
written notice, during the Term of this Agreement, to audit the other Party’s
compliance with policies and procedures described above with respect to the
documentation of research activity related to a SOW.

3.10 Disclosure of Inventions. Each Party shall disclose to the other Party via
the Program Managers in a timely manner any invention or discovery conceived or
reduced to practice in the course of performing a SOW. Such disclosures by the
Parties shall include a reasonably detailed written description of such
invention and the information described in Section 3.9 above.

3.11 Further Assurances in Respect of Assignments. Each Party, at any time and
from time to time upon notice by the other Party, as promptly and as
practicable, shall execute and shall cause its employees and consultants, past
or present, to execute, such documents as are necessary and requested to
evidence the assignments provided for in this Agreement and any applicable SOW.

 

4. Unplanned Development.

4.1 Definitions:

(a) “Joint Unplanned Technology” means Technology that is both (i) jointly
invented, conceived or reduced to practice by at least one employee, agent or
contractor of SunEdison and at least one employee, agent or contractor of SSL,
and (ii) invented, conceived or reduced to practice outside of any Joint
Development Program.

(b) “Joint Unplanned Patent Rights” means Patent Rights that claim Joint
Unplanned Technology.

(c) “Seconded Employee” means an employee of SunEdison or SSL, as the case may
be, that is seconded by their employer Party to the other Party hereto and is
specifically designated as such by a reasonable form of written documentation.
The Seconded Employee remains employed by its employer Party for the duration of
the secondment, and returns to its employer’s business at the end of the period
of secondment.

(d) “Seconded Employee Patent Rights” means Patent Rights that claim Seconded
Employee Technology.

(e) “Seconded Employee Technology” means Technology that is both (i) invented,
conceived or reduced to practice by a Seconded Employee in the course of their
duties as a Seconded Employee, and (ii) invented, conceived or reduced to
practice outside of any Joint Development Program.

4.2 Seconded Employee Technology. From time to time during the Term, a Seconded
Employee may create or develop Seconded Employee Technology. The Parties
acknowledge and agree, subject to Section 4.4 below, that any and all such
Seconded Employee Technology and any all Seconded Employee Patent Rights thereto
and therein shall be exclusively owned by the non-employer Party (that is, the
Party for whom the Seconded Employee is performing duties at the time such
Seconded Employee Technology is created or developed). The Parties further
acknowledge and agree, also subject to Section 4.4 below, that the rights, if
any, of the employer Party to use and practice such Seconded Employee Technology
and Seconded Employee Patent Rights will be governed by the License Agreements,
as applicable.



--------------------------------------------------------------------------------

4.3 Joint Unplanned Technology. From time to time during the Term, employees of
each Party may share workspace, laboratory space and other co-located
facilities. The Parties acknowledge that such proximity of employees may result
in the creation of Joint Unplanned Technology. The Parties hereby agree, subject
to Section 4.4 below, that the ownership of such Joint Unplanned Technology will
be governed by the principles of U.S. Patent Law and further acknowledge and
agree that use of such Joint Unplanned Technology and resulting Joint Unplanned
Patent Rights therein and thereto will be governed by the License Agreements, as
applicable.

4.4 CCz and DCW Technology. The Parties acknowledge and agree, as set forth in
the CCz and DCW Agreement, that (i) SunEdison shall, as between the Parties, be
sole owner of any and all Seconded Employee Technology, Joint Unplanned
Technology, and resulting Seconded Employee Patent Rights and Joint Unplanned
Patent Rights, respectively, that is reasonably judged by SunEdison as necessary
or useful to the development, application or use of CCz and DCW technology in
any field, and (ii) use of such technology and patent rights described in clause
(i) of this Section 4.4 shall be shall be governed by the CCz and DCW Agreement.

 

5. Confidential Information.

Each Party acknowledges that in connection with Joint Development Programs and
the other activities described and contemplated by this Agreement, it may gain
access to Confidential Information (as defined in the Separation Agreement) of
the other Party and each Party hereby agrees that all such information shall be
subject to the provisions of the Mutual Non-Disclosure Agreement executed by the
Parties and in force as of the Effective Date (the “Mutual Non-Disclosure
Agreement”). For the avoidance of doubt, the Parties hereby acknowledge and
agree the provisions of Mutual Non-Disclosure Agreement shall survive for a
period of ten (10) years following the expiration or termination of this
Agreement.

 

6. Term and Termination.

6.1 Term. This Agreement shall become effective on the Effective Date and shall
continue for a period of five (5) years, unless earlier terminated by mutual
written agreement of the Parties (the “Initial Term”). If prior to the
expiration of the Initial Term, the Parties mutually agree in writing to extend
the Initial Term for any period, such extension shall be referred to as the
“Extended Term”. The Initial Term and Extended term are collectively referred to
as the “Term”.

6.2 Termination for Breach. In the event of a material breach of this Agreement,
the non-breaching Party shall be entitled to terminate this Agreement by giving
the breaching Party and any Lender or Agent of such breaching Party which has
been granted a collateral assignment of this Agreement, as applicable, sixty
(60) days written notice specifying in reasonable detail the cause of such
breach. If such breach is not cured by the breaching Party or by any Lender or
Agent of such breaching Party which has been granted a collateral assignment of
this Agreement, as applicable, in each case within such sixty (60) day notice
period, this Agreement will terminate without further action required by the
non-breaching Party. A material breach of this Agreement will include the
occurrence of any of the following by a Party: (i) such Party makes an
assignment for the benefit of creditors, or is subject to an involuntary or
voluntary receivership, insolvency or bankruptcy proceedings; (ii) such Party
makes a materially false or misleading statement, representation or claim about
a material matter; (iii) such Party is in breach of any material obligation,
representation, warranty or covenant set forth herein (for example, obligations
related to the payment of money; and generating, keeping and maintaining
records); or (iv) dissolution or liquidation of such Party.



--------------------------------------------------------------------------------

6.3 Survival. All obligations accrued prior to any termination of this Agreement
shall survive such termination. In addition to any terms or provisions hereof
that by their express terms are intended to survive termination of this
Agreement, the following Sections shall survive termination or expiration of
this Agreement: Section 3.11 (Further Assurances in Respect of Assignments),
Section 5 (Confidential Information), Section 6.3 (Survival), and Section 8
(Miscellaneous) (excluding Section 8.9 (Assignability) and Section 8.10 (Change
in Control of SSL)).

 

7. Representations and Warranties.

7.1 Organization and Good Standing. Each Party represents and warrants to the
other that it is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation, and has all
necessary corporate powers to own, use and transfer its properties and assets,
and to carry on its business as now owned and operated.

7.2 Adherence to Laws, Regulations, etc. Each Party represents and warrants to
the other that it will adhere to all laws, regulations, orders and ordinances
relating to its performance of this Agreement and its development and
distribution of products covered hereby.

7.3 Disclaimer. Except as may be expressly stated in this Agreement, nothing
herein shall be construed as: (a) a warranty or representation by a Party as to
the validity or scope of any Patent; (b) a warranty or representation that
anything made, used, sold, or otherwise disposed of under any license granted in
this Agreement is or will be free from infringement of Patents of third persons;
(c) a requirement that any Party shall file any patent application, secure any
Patent or maintain any Patent in force; or (d) an obligation to bring or
prosecute actions or suits against third parties for infringement of any Patent.

 

8. Miscellaneous.

8.1 Counterparts; Entire Agreement.

(a) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each Party and delivered to the
other Party.

(b) This Agreement, the Separation Agreement, the Cross-License Agreement, CCz
and DCW Agreement and any Schedules, Exhibits, and Appendices hereto or thereto
contain the entire agreement between the Parties with respect to the subject
matter hereof, supersedes all previous agreements, negotiations, discussions,
writings, understandings, commitments and conversations with respect to such
subject matter and there are no agreements or understandings between the Parties
with respect to such subject matter other than those set forth or referred to
herein and therein.

(c) Each Party hereto acknowledges that it and the other Party hereto may
execute this Agreement by facsimile, stamp or mechanical signature. Each Party
hereto expressly adopts and confirms each such facsimile, stamp or mechanical
signature made in its respective name as if it were a manual signature, agrees
that it shall not assert that any such signature is not adequate to bind such
Party to the same extent as if it were signed manually and agrees that at the
reasonable request of the other Party hereto at any time it shall as promptly as
reasonably practicable cause this Agreement to be manually executed (any such
execution to be as of the date of the initial date thereof).

8.2 No Third Party Beneficiaries. The provisions of this Agreement are
enforceable solely by the Parties to the Agreement and their permitted
successors and assigns and no other Person shall have



--------------------------------------------------------------------------------

the right, separate and apart from the Parties hereto and their permitted
successors and assigns, to enforce any provisions of this Agreement or to compel
any Party to this Agreement to comply with the terms of this Agreement.

8.3 No Fiduciary Duties. It is expressly understood and agreed that this
Agreement is a purely commercial transaction between SunEdison and SSL and that
nothing stated herein shall operate to create any special or fiduciary duty that
either Party or any of its Affiliates shall owe to the other Party or vice
versa.

8.4 Disclaimer of Warranty; Limitation of Liability.

(a) NEITHER PARTY MAKES ANY (AND EACH PARTY HEREBY DISCLAIMS AND NEGATES ANY AND
ALL) REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE
WARRANTIES OF MERCHANTABILITY, NONINFRINGEMENT OR FITNESS FOR A PARTICULAR
PURPOSE, WITH RESPECT TO ANY GOODS, SERVICES, RIGHTS AND LICENSES GRANTED OR
PROVIDED HEREUNDER.

(b) EXCEPT AS MAY BE SET FORTH IN THE SEPARATION AGREEMENT, NEITHER SSL OR ANY
MEMBER OF THE SSL GROUP, ON THE ONE HAND, NOR SUNEDISON OR ANY MEMBER OF THE
SUNEDISON GROUP, ON THE OTHER HAND, SHALL BE LIABLE UNDER THIS AGREEMENT TO THE
OTHER FOR ANY LOST PROFITS, LOST BUSINESS OPPORTUNITIES, OR ANY SPECIAL,
CONSEQUENTIAL, INDIRECT, PUNITIVE, EXEMPLARY, REMOTE, SPECULATIVE OR SIMILAR
DAMAGES IN EXCESS OF COMPENSATORY DAMAGES OF THE OTHER ARISING IN CONNECTION
WITH THE EXERCISE OF ANY RIGHT OR LICENSE GRANTED UNDER THIS AGREEMENT.

8.5 Further Assurances. In connection with this Agreement, each Party agrees to
execute and deliver such additional documents and instruments as may be required
for a Party to exercise, acquire or maintain the rights and license granted
hereunder and to perform such other additional acts as may be necessary or
appropriate to effectuate, carry out, and perform all of the terms and
provisions of this Agreement. SSL covenants and agrees to cause the other
members of the SSL Group to comply with all applicable terms and conditions set
forth in this Agreement and acknowledges it shall be liable for any breach of
the terms of this Agreement caused by any member of the SSL Group. SunEdison
covenants and agrees to cause the other members of the SunEdison Group to comply
with all applicable terms and conditions set forth in this Agreement and
acknowledges it shall be liable for any breach of the terms of this Agreement
caused by any member of the SunEdison Group.

8.6 Notices. All notices, requests, claims, demands or other communications
under this Agreement shall be in writing and shall be given or made (and shall
be deemed to have been duly given or made upon receipt) by delivery in person,
by overnight courier service, by facsimile or electronic transmission with
receipt confirmed (followed by delivery of an original via overnight courier
service), or by registered or certified mail (postage prepaid, return receipt
requested) to the respective Parties at the following addresses (or (i) with
respect to an Agent or Lender, at the address listed in the notice described in
Section 8.9 or (ii) at such other address for a Party as shall be specified in a
notice given in accordance with this Section 8.6):

 

If to SunEdison, to:

      SunEdison, Inc.    501 Pearl Drive    St. Peters, MO 63376    Attention:
General Counsel



--------------------------------------------------------------------------------

If to SSL, to:       SunEdison Semiconductor Limited    501 Pearl DriveSt.
Peters, MO 63376    Attention: General Counsel

Any Party may, by notice to the other Party, change the address and contact
person to which any such notices are to be given.

8.7 Governing Law, Consent to Jurisdiction and Waiver of Right to Jury Trial.

(a) This Agreement (and any claims or disputes arising out of or related hereto
or thereto or to the transactions contemplated hereby and thereby or to the
inducement of any Party to enter herein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall be governed by and construed and interpreted in accordance with
the Laws of the State of New York, irrespective of the choice of laws principles
of the State of New York, including all matters of validity, construction,
effect, enforceability, performance and remedies.

(b) Each of the Parties hereto irrevocably submits to the exclusive jurisdiction
of the state and federal courts located in New York for the purposes of any
action or proceeding arising out of this Agreement. Each of the Parties hereto
further agrees that service of any process, summons, notice or document by U.S.
registered mail to such Party’s respective address set forth in Section 6.6 will
be effective service of process for any action or proceeding with respect to any
matters to which it has submitted to jurisdiction as set forth above in the
immediately preceding sentence. Each of the Parties hereto irrevocably and
unconditionally waives any objection to the laying of venue of any action or
proceeding arising out of this Agreement in the state and federal courts located
in New York and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action or proceeding
brought in any such court has been brought in an inconvenient forum.

(c) EACH PARTY TO THIS AGREEMENT HEREBY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS
AGREEMENT.

8.8 Dispute Resolution. The dispute resolution procedures set forth in Article
IV of the Separation Agreement shall apply to any dispute, controversy or claim
(whether sounding in contract, tort or otherwise) that arises out of or relates
to this Agreement, any breach or alleged breach hereof, or the construction,
interpretation, enforceability or validity hereof.

8.9 Assignability. Neither Party may assign or otherwise transfer this Agreement
without the written consent of the other Party; provided, that either Party may
assign any or all of its rights and benefits for collateral purposes to any
Person from which it or any of its Affiliates have borrowed money (a “Lender”),
or to any Person acting as an agent on behalf of a syndicate of lenders who have
lent money to such Party or any of such Party’s Affiliates (an “Agent”), with
such Lender or Agent being the intended third party beneficiary with a right of
enforcement of the assigning Party’s rights and benefits under this Agreement.
Notwithstanding the foregoing, each Party shall have the right to assign or
otherwise transfer this Agreement, without the written consent of the other
Party to a member of its respective Group so long as such Group member remains
an Affiliate of such Party; provided that, (i) such transferring party shall
provide written notice to the other Party of such assignment or other transfer,
and (ii) the assignee or other transferee shall agree in writing to assume all
applicable covenants and obligations of the transferring Party hereunder and to
be bound by the terms and conditions of this Agreement. This Agreement shall be
binding upon and inure to the benefit of the Parties and their



--------------------------------------------------------------------------------

respective permitted successors and assigns. Any assignment or other transfer
not in accordance with this Section 8.9 shall be null and void. Upon any
collateral assignment of this Agreement to a Lender or Agent, the assigning
Party shall provide written notice to the other Party of such collateral
assignment, which notice shall contain the name and contact information of the
assignee Lender or Agent, as applicable.

8.10 Change in Control of SSL. The Parties acknowledge and agree that the
acquisition of a controlling interest of SSL, or any member of the SSL Group
possessing rights under this Agreement, by certain third parties which may have
a conflict of interest with the business objectives of SunEdison presents a
potential risk to SunEdison. Therefore, the Parties agree as follows. If a third
party obtains a controlling interest in SSL or a member of the SSL Group is
merged or consolidated with a third party (in each case, a “Change in Control”),
then the terms and conditions of this Agreement shall be binding on and inure to
the benefit of any such third party that is a successor in interest of SSL or
member of the SSL Group, as the case may be, and SunEdison shall remain bound to
all of its obligations and entitled to all of its rights hereunder, except that,
SunEdison shall have the right upon ten (10) days written notice, such notice to
be provided within thirty (30) days of such Change in Control, to immediately
terminate this Agreement. For purposes hereof “controlling interest” means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of the applicable Person, whether through the
ownership of voting securities, by contract or otherwise. Notwithstanding the
above sentences in this Section 8.10 or any other term of this Agreement, in the
event a third party (which is active in any field which includes: the
manufacture of polysilicon; the growth, processing and manufacture of silicon
crystals and single or multi-crystalline ingots for use as a substrate for solar
cell production; the processing and manufacture of solar wafers used in the
photovoltaic industry; the design, processing and manufacture of solar cells;
and the design, processing and manufacture of modules, trackers, inverters and
any and all balance of system hardware and software used in photovoltaic systems
making, using or selling a semiconductor to convert solar energy to electricity)
gains a controlling interest in SSL or a member of the SSL Group, then SunEdison
shall have the right upon thirty (30) days written notice to terminate this
Agreement.

8.11 Severability. If any provision of this Agreement or the application thereof
to any Person or circumstance is determined by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions hereof or
thereof, or the application of such provision to Persons or circumstances or in
jurisdictions other than those as to which it has been held invalid or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby. Upon such determination, the Parties
shall negotiate in good faith in an effort to agree upon such a suitable and
equitable provision to effect the original intent of the Parties.

8.12 Amendments. No provisions of this Agreement shall be deemed waived,
amended, supplemented or modified by any Party, unless such waiver, amendment,
supplement or modification is in writing and signed by the authorized
representative of the Party against whom such waiver, amendment, supplement or
modification is sought to be enforced.

8.13 Waiver of Default. Waiver by any Party of any default by the other Party of
any provision of this Agreement shall not be deemed a waiver by the waiving
Party of any subsequent or other default, nor shall it prejudice the rights of
such Party. No failure or delay by any Party in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof nor shall a
single or partial exercise thereof prejudice any other or further exercise
thereof or the exercise of any other right, power or privilege.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have each caused this Agreement to be
executed by its duly authorized representatives.

 

SUNEDISON, INC. By: /s/ Brian Wuebbels Name: Brian Wuebbels Title:

 

SUNEDISON SEMICONDUCTOR LIMITED   By:  

 

  Name: Shaker Sadasivam   Title:  

[Signature Page to Technology Joint Development and Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have each caused this Agreement to be
executed by its duly authorized representatives.

 

SUNEDISON, INC.   By:  

 

  Name: Brian Wuebbels   Title:  

 

SUNEDISON SEMICONDUCTOR LIMITED By: /s/ Shaker Sadasivam Name: Shaker Sadasivam
Title:

[Signature Page to Technology Joint Development and Rights Agreement]